—In a proceeding pursuant to CPLR article 78 to review the respondents’ 1991 tax assessment of the petitioners’ property, the appeal is from a judgment of the Supreme Court, Weschester County (Rosato, J.), entered September 29, 1992, which granted the application on the ground that the respondents’ method of assessment was illegal.
Ordered that the judgment is affirmed, with costs.
The petitioners herein have offered substantial proof that the 1991 assessment of their property is based directly upon the resale of the property in 1983. The Town failed to offer *544any proof in rebuttal. Accordingly, the Supreme Court properly determined that the 1991 assessment of the petitioners’ property was invalid (see, Matter of Krugman v Board of Assessors, 141 AD2d 175; cf., Nordlinger v Hahn, 505 US —, 112 S Ct 2326).
Moreover, contrary to the Town’s contentions, this action is not time-barred as each tax year is separate and distinct from every other (see, Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194; Matter of Machne Sva Rotzohn v Town of Fallsburg, 167 AD2d 719). Accordingly, the Supreme Court properly granted the petition invalidating the 1991 assessment and remitting the matter for a new assessment for the 1991 tax year. Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.